TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00373-CV


In re Aaron Burns and Samia Yusuf Burns





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY 



WRIT OF INJUNCTION


THE STATE OF TEXAS, COUNTY OF TRAVIS

TO:	BRUCE ELFANT, CONSTABLE PRECINCT 5, TRAVIS COUNTY TEXAS, AND ANY
PARTY OR OFFICIAL ACTING PURSUANT TO THE NOTICE OF SALE OF JUNE 3, 2003


	Whereas, appellants/relators Aaron Burns and Samia Yusuf Burns filed a request for 
injunctive relief in the Court of Appeal for the Third District of Texas at Austin on June 30, 3003
as cause number 03-03-373-CV, alleging as follows:
	That the District Court of Williamson County, 368th Judicial District, did in cause
number 02-691-C368, styled Texas Exterior Wall Systems, Inc. v. Aaron Burns, d/b/a Stallion
Development Custom Home Builders and Samia Yusuf, render a default judgment foreclosing a lien; 
that Aaron Burns and Samia Yusuf Burns have perfected an appeal from that judgment, and that the
subject property will be sold on July 1, 2003.
	The Justices for the Court of Appeals, Third District of Texas, upon presentation by
appellants/relators of their request for injunctive relief, made an order thereon that is attached
thereto.
	THEREFORE, you BRUCE ELFANT, Constable Precinct 5, Travis County Texas,
and any party or official acting pursuant to the notice of sale of June 3, 2003, are temporarily
enjoined and restrained from proceeding with the foreclosure sale scheduled for July 1, 2003,
pending the appeal from the order below, our cause number 03-03-370-CV.
	ISSUED under my hand and seal June 30, 2003.


  
					Diane O'Neal, Clerk